COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-11-00337-CV


IN THE INTEREST OF R.S.O.C.,
T.L.-R.C., AND K.C.-D.E.,
CHILDREN


                                      ----------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                           MEMORANDUM OPINION1
                                  ----------
      Appellant H.R. (Mother) appeals the termination of her parental rights to

her children R.S.O.C. (Ryan), T.L.-R.C. (Tonya), and K.C.-D.E. (Kevin).2 We

affirm.




      1
          See Tex. R. App. P. 47.4.
      2
      We use aliases for all of the children throughout this opinion. See Tex. R.
App. P. 9.8(b)(2).
                                 Background Facts

      At the time of trial, Mother was twenty-seven years old. From age twelve

to age twenty-one, Mother was in a relationship with R.C., the father of her two

older children.   Ryan was born in April 2000, while Mother was still in high

school. Tonya was born in July 2001.

      Mother began using marijuana when she was eighteen. She eventually

increased her usage to daily. In 2002, Mother met K.E., and after a month, the

two moved in together. In 2003, Mother’s mother (Grandmother), who Mother

frequently used for childcare, had a stroke. Grandmother’s health deteriorated

so that by August 2004 Grandmother could no longer work. Mother continued to

drop the children off at Grandmother’s, reasoning that Mother’s brother, who

lived in the same apartment complex as Grandmother, and his girlfriend could

help watch the children.

      At some point in 2004 or 2005, CPS received a referral for physical neglect

regarding the state of Grandmother’s apartment. The apartment was cluttered,

dirty, smelled like urine, and one of the windows was broken. Also in 2004,

Mother got into an argument with K.E. and was taken to John Peter Smith

Hospital (JPS) for an evaluation. She was diagnosed with a mood disorder.

      In May 2005, Mother began using cocaine.        She used “big quantities”

because the people she did drugs with used large amounts of cocaine. In June

2005, Mother returned to JPS for another psychiatric evaluation because

someone alleged she cut her wrists.     When Mother returned home from the


                                       2
hospital, she found K.E. and another woman in her home. Mother “flipped out”

and chased K.E. with a butcher’s knife. The other woman jumped out a window.

When the police arrived, K.E. told them that Mother was trying to harm herself.

K.E. was arrested and charged with assault bodily injury of a family member. At

some point after this incident, Mother and K.E. moved to separate residences.

      In November 2005, Mother discovered that she was pregnant. Mother told

K.E. that she wanted an abortion, and K.E. agreed to take her to her

appointment. Instead, K.E. took Mother and the children to his house, where he

kept them for three months. K.E. quit his job in order to constantly watch Mother.

Mother and the children were scared, and they would hide in the closet. In

February, Mother and K.E. argued so loudly that a neighbor called the police.

K.E. told the police that Mother was “crazy,” and Mother was again sent to JPS

for an evaluation.

      In April 2006, Mother was arrested on a theft by check charge from 2005.

The next month, Mother started using cocaine again. On May 4, 2006, Mother

allegedly shot at K.E. On May 15, 2006, K.E. tried to break into Mother’s house

with a gun.

      In June 2006, Kevin was born. He tested positive for cocaine at birth.

Mother admitted that she had been snorting cocaine when the contractions

began the night before. CPS was notified and placed Kevin with Mother’s aunt,

Aunt E., in Louisiana. Mother voluntarily placed Ryan and Tonya with R.C.’s

mother.


                                        3
      On December 23, 2006, Mother and K.E. got into an argument and Mother

broke K.E.’s car windows with a brick. She was charged with criminal mischief

and sentenced to thirty days in the Tarrant County Jail. In October 2007, Mother

failed to show up to labor detail and was returned to jail for another thirty days.

Mother committed another crime of criminal mischief in March 2008 by breaking

the windows of K.E.’s house after another argument with K.E.; she was again

sentenced to jail for fifteen days. Also in March 2008, Mother was charged with

burglary of K.E.’s home.     Mother denied that she was responsible, but she

pleaded guilty and received deferred adjudication.

      After Mother was released from jail after pleading guilty, she moved in with

a woman, D.I. D.I. and Mother both used marijuana. In March 2009, Mother’s

probation was revoked for repeatedly failing drug tests. In April 2009, Mother

went into the Substance Abuse Felony Program (SAFP), where she received

counseling and attended a twelve-step program. In December 2009, Mother got

out of SAFP and moved to a halfway house.

      In January 2010, R.C.’s mother sent Ryan and Tonya to live with Aunt E. in

Louisiana. R.C. and his fiancée talked to the children often, but they began to

get concerned that the children had not been properly cared for. Ryan claimed

that Aunt E. locked him in a closet, tied him to a chair, and hit his hands and feet

with a hammer. R.C.’s fiancée testified that Aunt E. told them that if they tried to

come take the children they would “get shot at.” They contacted Louisiana CPS,

but they did not receive any help.


                                         4
      In February 2010, all three children were dropped off at the Arlington CPS

office by a relative.   The children were dirty and had not eaten.       Ryan had

bruises, bite marks, “scattered . . . lesions,” and an abrasion from an iron. One of

his teeth was cracked. Tonya had bite marks, burns on her arm, and scratches

and belt loop marks “over various areas of [her] body.” Kevin had a cut on his

head that had occurred several days prior and had not been treated. It required

seven stitches. Ryan was admitted to a psychiatric hospital because he was

banging his head on the bed and wall and saying that he did not want to live

anymore.

      Mother violated her probation in March or April 2010 by using drugs.

Mother tried to run from the police for about two months, “basically jumping from

house to house.” She was finally arrested on April 18, 2010 and was sentenced

to three years’ imprisonment.

      This case was originally set for trial in November 2010. Mother filed a

motion for continuance and for an extension of the dismissal date because she

was to be released from prison in November and stated that she “[would] be able

to fully comply with the Service Plan.” The motion was granted and trial was

reset for April 2011. In November 2010, Mother was released from prison and

put on parole. In December 2010, the trial court signed an “Order for Actions

Necessary for Parent to Obtain Return of Child.” Mother got a job at a grocery

store in February 2011, submitted to a psychological evaluation, and participated

in counseling.


                                         5
      On the day of trial, Mother again moved for a continuance, requesting

additional time to complete her service plan. The motion was denied and the

case proceeded to a bench trial.

      The trial court found that Mother (1) knowingly placed or knowingly allowed

the children to remain in conditions or surroundings that endangered the physical

or emotional wellbeing of the children, (2) engaged in conduct or knowingly

placed the children with persons who engaged in conduct that endangered the

physical or emotional wellbeing of the children, (3) failed to comply with the

provisions of a court order that specifically established the actions necessary to

obtain the return of the children, and (4) had been the cause of Kevin being born

addicted to alcohol or a controlled substance.3

                               Standard of Review

      A parent’s rights to “the companionship, care, custody, and management”

of his or her children are constitutional interests “far more precious than any

property right.” Santosky v. Kramer, 455 U.S. 745, 758–59, 102 S. Ct. 1388,

1397 (1982); In re M.S., 115 S.W.3d 534, 547 (Tex. 2003). In a termination

case, the State seeks not just to limit parental rights but to erase them

permanently—to divest the parent and child of all legal rights, privileges, duties,

and powers normally existing between them, except for the child’s right to inherit.


      3
       The trial court also terminated K.E.’s parental rights to Kevin. It did not
terminate R.C.’s parental rights to Ryan or Tonya. Neither father is a party to this
appeal.


                                         6
Tex. Fam. Code Ann. § 161.206(b) (West 2008); Holick v. Smith, 685 S.W.2d 18,

20 (Tex. 1985).      We strictly scrutinize termination proceedings and strictly

construe involuntary termination statutes in favor of the parent.         Holick, 685
S.W.2d at 20–21; In re R.R., 294 S.W.3d 213, 233 (Tex. App.—Fort Worth 2009,

no pet.).

      In proceedings to terminate the parent-child relationship brought under

section 161.001 of the family code, the petitioner must establish one ground

listed under subsection (1) of the statute and must also prove that termination is

in the best interest of the child. Tex. Fam. Code Ann. § 161.001 (West Supp.

2011); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005).           Both elements must be

established; termination may not be based solely on the best interest of the child

as determined by the trier of fact. Tex. Dep’t of Human Servs. v. Boyd, 727
S.W.2d 531, 533 (Tex. 1987); In re D.T., 34 S.W.3d 625, 629 (Tex. App.—Fort

Worth 2000, pet. denied).

      Termination decisions must be supported by clear and convincing

evidence. Tex. Fam. Code Ann. § 161.001; see also § 161.206(a) (West 2008).

Evidence is clear and convincing if it “will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be

established.” Id. § 101.007 (West 2008). Due process demands this heightened

standard because termination results in permanent, irrevocable changes for the

parent and child. In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see In re J.A.J.,




                                          7
243 S.W.3d 611, 616 (Tex. 2007) (contrasting standards for termination and

modification).

       In evaluating the evidence for legal sufficiency in parental termination

cases, we determine whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction that the grounds for termination were

proven.    In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).      We review all the

evidence in the light most favorable to the finding and judgment. Id. We resolve

any disputed facts in favor of the finding if a reasonable factfinder could have

done so. Id. We disregard all evidence that a reasonable factfinder could have

disbelieved. Id. We consider undisputed evidence even if it is contrary to the

finding.   Id.   That is, we consider evidence favorable to termination if a

reasonable factfinder could, and we disregard contrary evidence unless a

reasonable factfinder could not. Id.

       We cannot weigh witness credibility issues that depend on the appearance

and demeanor of the witnesses, for that is the factfinder’s province. Id. at 573,

574. And even when credibility issues appear in the appellate record, we defer

to the factfinder’s determinations as long as they are not unreasonable. Id. at

573.

       In reviewing the evidence for factual sufficiency, we give due deference to

the factfinder’s findings and do not supplant the judgment with our own. In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We determine whether, on the entire

record, a factfinder could reasonably form a firm conviction or belief that the


                                        8
parent violated subsections (D), (E), (O), or (R) of section 161.001(1) and that

the termination of the parent-child relationship would be in the best interest of the

child. Tex. Fam. Code Ann. § 161.001; In re C.H., 89 S.W.3d 17, 28 (Tex. 2002).

If, in light of the entire record, the disputed evidence that a reasonable factfinder

could not have credited in favor of the finding is so significant that a factfinder

could not reasonably have formed a firm belief or conviction in the truth of its

finding, then the evidence is factually insufficient. H.R.M., 209 S.W.3d at 108.

                                    Discussion

Grounds for removal

      In Mother’s first, second, third, and fifth issues, she challenges the legal

and factual sufficiency of the evidence supporting the trial court’s findings on the

grounds for termination. The trial court terminated Mother’s rights based on four

grounds. In her statement of points, Mother challenged the legal and factual

sufficiency of the evidence supporting the findings that she knowingly placed or

knowingly allowed the children to remain in endangering conditions or

surroundings, that she engaged in conduct or knowingly placed the children with

persons who engaged in conduct that endangered the physical or emotional

wellbeing of the children, and that termination was in the best interest of the

children. She did not challenge the findings that she failed to comply with the

provisions of a court order that specifically established the actions necessary to

obtain the return of her children or that she had been the cause of a child being

born addicted to alcohol or a controlled substance.


                                         9
      Former section 263.405(i) of the family code required the appellant to

present to the trial court any issue she intended to appeal in a statement of

points.4 See Act of May 12, 2005, 79th Leg., R.S., ch. 176, § 1, 2005 Tex. Gen.

Laws 332, 332 (“The appellate court may not consider any issue that was not

specifically presented to the trial court in a timely filed statement of points on

which the party intends to appeal or in a statement combined with a motion for

new trial.”), repealed by Act effective Sept. 1, 2011, 82nd Leg., R.S., ch. 75, §§ 5,

8, 2011 Tex. Gen. Laws 348, 349. However, following our recent decision in In

re A.J.M., No. 02-11-00137-CV, (Tex. App.—Fort Worth July 16, 2012, no pet. h),

we will review Mother’s issues challenging all of the grounds for her termination.

      Mother presents no argument to support her third issue challenging the

trial court’s finding that she was the cause of a child being born addicted to

alcohol or a controlled substance. See Tex. Fam. Code. Ann. §§ 161.001(R),

261.001(8).   She has thus waived this issue.        See Tex. R. App. P. 38.1(i)

(requiring an appellant’s brief to contain clear and concise arguments “with

appropriate citations to authorities”); see also Fredonia State Bank v. Gen. Am.

Life Ins. Co., 881 S.W.2d 279, 284–85 (Tex. 1994) (discussing the “long-standing

rule” that a point may be waived due to inadequate briefing).

      4
       The final order of termination was signed on August 16, 2011. Because
the order was signed before September 1, 2011, former section 263.405(i)
controls this case. See Act of May 5, 2011, 82nd Leg., R.S., ch. 75, §§ 5, 8,
2011 Tex. Gen. Laws 348, 349 (deleting subsection (i) but noting that
former section 263.405 is still in effect for final orders rendered before September
1, 2011).


                                         10
      Even if she had not waived this issue, there is sufficient evidence to

support the trial court’s finding that Mother was the cause of a child being born

addicted to a controlled substance. Her own testimony at trial was that her labor

was “cocaine-induced.” She testified that she had purchased about eight grams

of cocaine the day before she went into labor.         She said, “About mid-way

[through the eight grams], I started having contractions, and so I tried to make

them stop. I sat in the tub, I stopped getting high, and the next morning, [Kevin]

was born.”    Kevin’s medical records were introduced at trial, and the CPS

conservatorship worker also testified that Kevin tested positive at birth for

cocaine. We thus overrule Mother’s third issue as to all three children. See In re

G.E., No. 09-10-00188-CV, 2011 WL 193497, at *3 (Tex. App.—Beaumont Jan.

20, 2011, no pet.) (mem. op.) (upholding termination of mother’s parental rights

to her three children after “several” of them tested positive for drugs at birth); In

re J.L., No. 04-01-00767-CV, 2002 WL 31059854, at *2 (Tex. App.—San Antonio

Sept. 18, 2002, no pet.) (not designated for publication) (noting that grounds for

termination of mother’s two children “were proved” by evidence that one of the

children was born addicted to a controlled substance); In re M.N.O., No. 09-02-

00070-CV, 2002 WL 31835026, at *2 (Tex. App.—Beaumont Dec. 19, 2002, no

pet.) (not designated for publication) (upholding termination of mother’s parental

rights to all three of her children on grounds that she was the cause of her

youngest child being born addicted to cocaine).        Along with a best interest

finding, a finding of only one ground alleged under section 161.001(1) is


                                         11
necessary to support a judgment of termination. See In re E.M.N., 221 S.W.3d
815, 821 (Tex. App.—Fort Worth 2007, no pet.). Because we overruled Mother’s

third issue, we need not address Mother’s first, second, and fifth issues. See

Tex. R. App. P. 47.1.

Best interest

      In Mother’s fourth issue, she challenges the legal and factual sufficiency of

the evidence supporting the trial court’s finding that termination of her parental

rights was in the children’s best interest.

      There is a strong presumption that keeping a child with a parent is in the

child’s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). Prompt and

permanent placement of the child in a safe environment is also presumed to be

in the child’s best interest. Tex. Fam. Code Ann. § 263.307(a) (West 2008). The

following factors should be considered in evaluating the parent’s willingness and

ability to provide the child with a safe environment:

      (1) the child’s age and physical and mental vulnerabilities;

      (2) the frequency and nature of out-of-home placements;

      (3) the magnitude, frequency, and circumstances of the harm to the child;

      (4) whether the child has been the victim of repeated harm after the initial

report and intervention by the department or other agency;

      (5) whether the child is fearful of living in or returning to the child’s home;




                                          12
      (6) the results of psychiatric, psychological, or developmental evaluations

of the child, the child’s parents, other family members, or others who have

access to the child’s home;

      (7) whether there is a history of abusive or assaultive conduct by the

child’s family or others who have access to the child’s home;

      (8) whether there is a history of substance abuse by the child’s family or

others who have access to the child’s home;

      (9) whether the perpetrator of the harm to the child is identified;

      (10) the willingness and ability of the child’s family to seek out, accept, and

complete counseling services and to cooperate with and facilitate an appropriate

agency’s close supervision;

      (11) the willingness and ability of the child’s family to effect positive

environmental and personal changes within a reasonable period of time;

      (12) whether the child’s family demonstrates adequate parenting skills,

including providing the child and other children under the family’s care with:

      (A) minimally adequate health and nutritional care;

      (B) care, nurturance, and appropriate discipline consistent with the child’s

physical and psychological development;

      (C) guidance and supervision consistent with the child’s safety;

      (D) a safe physical home environment;

      (E) protection from repeated exposure to violence even though the

violence may not be directed at the child; and


                                         13
      (F) an understanding of the child’s needs and capabilities; and

      (13) whether an adequate social support system consisting of an extended

family and friends is available to the child.

      Id. § 263.307(b); R.R., 209 S.W.3d at 116.

      Other, nonexclusive factors that the trier of fact in a termination case may

use in determining the best interest of the child include:

      (A)    the desires of the child;

      (B)    the emotional and physical needs of the child now and in the future;

      (C)    the emotional and physical danger to the child now and in the future;

      (D)    the parental abilities of the individuals seeking custody;

      (E)    the programs available to assist these individuals to promote the

best interest of the child;

      (F)    the plans for the child by these individuals or by the agency seeking

custody;

      (G)    the stability of the home or proposed placement;

      (H)    the acts or omissions of the parent which may indicate that the

existing parent-child relationship is not a proper one; and

      (I)    any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted).

      These factors are not exhaustive; some listed factors may be inapplicable

to some cases; other factors not on the list may also be considered when

appropriate. C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of just


                                          14
one factor may be sufficient in a particular case to support a finding that

termination is in the best interest of the child.   Id.   On the other hand, the

presence of scant evidence relevant to each factor will not support such a

finding. Id.

The evidence

      At the time of trial, Ryan was eleven years old, Tonya was nine, and Kevin

was almost five. See Tex. Fam. Code Ann. § 263.307(b)(1). Ryan had had a

problem socializing in school for years.    He had been hospitalized twice for

psychological issues. After the children were dropped off at CPS, they would lie

and steal and Kevin “played in his poop.” CPS worker Davis testified that she

had gone to the foster house to help deal with disciplinary issues with the

children at least three times and spoken to them on the phone about their

behavior at least twice.

      Kevin had lived with Aunt E. since he left the hospital after his birth. See

id. § 263.307(b)(2). He had never lived with Mother. Ryan and Tonya had spent

almost half their lives out of Mother’s care. After they were removed in 2006,

they lived with R.C.’s mother for almost three years and then with Aunt E. for

about a month. After they were returned to CPS in February 2010, Tonya and

Kevin were placed in a foster home and Ryan was placed in a mental hospital for

“several months.” CPS tried to place all three children in the same home, but

they fought with each other so violently and frequently that the foster mother

asked CPS to take the children back. Ryan was sent back to the hospital and


                                       15
then to another foster home, and Tonya and Kevin were placed back in their first

foster home. Tonya and Kevin moved foster homes two more times. Shortly

before trial began, all three children were moved to the same foster home.

      CPS first became involved with Mother in 2004 or 2005 because of the

state of Grandmother’s apartment, where the children stayed while Mother

worked. The apartment was dirty, smelled of urine, and had a broken window.

Mother voluntarily placed the children in the care of others after Kevin’s birth.

She did not see them for about four years, even after learning that they were

being abused or neglected by Aunt E. or learning that they had been deposited at

CPS’s office. See id. § 263.307(b)(4). Mother testified that Ryan had told her

that Aunt E. was hurting him. Mother said that she believed Aunt E.’s discipline

tactics “went too far,” but she only spoke to Aunt E. once about it. When Mother

and Aunt E. got into an argument over Aunt E.’s actions, Mother decided not to

talk to Aunt E. anymore. Mother testified that she contacted CPS in Louisiana

and they sent her a letter saying they would investigate.

      Mother had been evaluated at JPS about four times.                   See id.

§ 263.307(b)(6). Mother also submitted to a psychological evaluation as ordered

by the trial court. In her evaluation of February 24, 2011, the therapist noted that

Mother “lack[ed] insight into her problematic thoughts and behaviors which [had]

brought about her current life circumstances.”              He stated that Mother

“maladaptively copes with stress and pressure via escape and rationalization”

and that she enters into codependent and abusive relationships. He described a


                                        16
“history of not learning from strong consequences” and noted that her “decision

making and planning skills are faulty and lack consistency to promote self-

growth.” His prognosis for Mother was “guarded and will become poor if she

does not fully participate in treatment services.” His recommendations included

medical and psychiatric evaluations for her depressive symptoms, participation in

a domestic violence support group and a substance abuse support group, and a

sponsor.

      Ryan had been diagnosed with social concerns and a mood disorder. See

id. § 263.307(b)(3), (6). At the hospital, he planned to take a blade from a pencil

sharpener and cut himself with it. His psychological evaluation noted that he is

impatient, physically overactive, gets distracted easily, and would leave class

without permission. He is also violent, “spiteful or vindictive,” and once brought a

knife to school. He told the counselor that he thinks of himself as “crazy” and

“stupid.”

      Mother testified to a history of abuse from K.E. See id. § 263.307(b)(7).

She claimed that he started “putting his hands on [her]” while she was pregnant

with Kevin.   She also described an incident where she chased K.E. with a

butcher’s knife because she found him with another woman.              Mother also

pleaded guilty to a deadly conduct charge for a fight with K.E. in 2006 in which

she allegedly had a gun. Mother denied having a gun, but she admitted to the

fight and a criminal mischief charge. Also in 2006, Mother threw bricks through

the windows of K.E.’s car because he did not give her money he had promised


                                        17
for the children’s Christmas gifts. In 2008, Mother broke the windows of K.E.’s

house because he had gone to her house while she was sleeping and dragged

her out of her bed by her hair.

      K.E. had been arrested twice on assault charges. Mother testified that

K.E. tried to break into her house, “banging on [her] door with a gun,” while she

was pregnant with Kevin. Mother testified that K.E. trapped her in his house,

watching her twenty-four hours a day, for three months so that Mother could not

get an abortion. Although she claimed she was no longer in a relationship with

K.E., there is evidence that she remained in contact with him.

      Mother began using illegal drugs when she was eighteen years old. See

id. § 263.307(b)(8). She used cocaine and marijuana throughout her pregnancy

with Kevin. She testified that she would buy eight grams of cocaine and use it

within four days. Kevin tested positive for cocaine at birth and Mother admitted

that she had been using cocaine when the contractions started. She also stated

that while she was using the cocaine, Ryan and Tonya were sleeping. Mother

had her probation revoked on March 5, 2009 because she had about thirteen

failed drug tests in ten months. However, Mother had abstained from criminal

conduct since her last release from prison and her drug tests had been negative.

      After Kevin’s birth in 2006, CPS offered Mother parenting classes, a drug

and alcohol assessment, a psychological evaluation, and counseling, but Mother

participated in none of the services.       See id. § 263.307(b)(10).    A CPS

caseworker testified that Mother scheduled her psychological evaluation three


                                       18
times and failed to show for each appointment.           She initiated her drug and

alcohol assessment but was discharged for noncompliance. She also continued

to test positive for cocaine and marijuana.        Mother testified that before her

children were removed, she used cocaine recreationally, but after they were

removed, she “started doing it every day[,] all day.” Mother testified that she

learned a lot from the twelve-step program she participated in as part of SAFP in

2009, but testified “when you don’t use what you’re taught, it doesn't matter.”

         Mother submitted to a psychological evaluation as ordered by the trial

court and attended individual counseling. While in prison, Mother completed nine

of twelve parenting classes. Mother testified that she also went to a six-hour

anger management seminar while in prison. Mother secured employment at a

grocery store. She had not completed a drug and alcohol assessment by the

time of trial. Since moving out of the halfway house until the start of trial (a

period of over four months), Mother went to four NA meetings. She testified that

she had not yet found a sponsor or started to work the steps, although she

acknowledged that it was critical to her staying off drugs. She said that she

knows the steps “by heart, but as far as applying them to [her] life, [she does

not].”

         At trial, Mother testified that her cocaine habit “really didn’t affect [her]

ability” to care for her children. See id. § 263.307(b)(11). Mother admitted that

she allowed K.E. to control her life and said she would not let someone do that to

her again. When asked how she thought her lifestyle affected her children, she


                                          19
said that she did not think they knew she was using drugs. In her psychological

evaluation of February 24, 2011, she denied that her children had developmental

needs or behavioral problems. See id. § 263.307(b)(12)(F).

      Mother told her psychologist that she disciplined children by telling them to

hold the arm of the couch and spanking them.            See id. § 263.307(b)(12)(B).

Mother would leave the children with Grandmother, despite knowing that

Grandmother’s health had deteriorated to the point that she could no longer work

and had difficulty caring for the children.       See id. § 263.307(b)(12)(C), (D).

Mother claimed that her brother and his girlfriend would care for Grandmother

and the children, but she also admitted that there were many times that they

were not around and Grandmother was the sole caregiver. Mother denied that

Grandmother’s apartment was endangering, but she admitted that it was

cluttered, the carpet was filthy, and that it smelled like urine.

      Mother’s psychological evaluation noted that she lacked a positive support

network. See id. § 263.307(b)(13). R.C.’s fiancée testified that she believed that

Mother was in a position to take care of the children. But she also testified that

Mother did not have a place to live where she could take the children. CPS

worker Gale Davis testified that at the beginning of trial, Mother had not yet

obtained suitable housing for the children. See id. § 263.307(b)(12)(D). Mother

did get a two-bedroom townhome in the middle of trial.

      CPS worker Davis testified that the children, especially Kevin, were very

stand-offish when they first started their visits with Mother.      See Holley, 544
20
S.W.2d at 371–72 (looking at the desires of the child).        Although Kevin had

started to engage with Mother, Davis testified that he was disengaged again by

the end of the visit. Davis reported that Tonya had been acting out sexually with

the other children in her foster home. See id. (looking at the emotional and

physical needs of the child). Ryan had also had severe psychological problems,

requiring two hospitalizations. Davis testified that the children were not very

respectful of authority and described having a number of disciplinary issues with

them. Tonya’s father R.C. testified that Tonya used to pee on herself, and he

acknowledged that she could be aggressive.

      When the children were left at the CPS office in February 2010, Davis

contacted Mother and told her the children had been “obviously neglected.”

Mother was running from the police at the time and told Davis that she did not

know what she was going to do about the children and that she would call Davis

back. See id. (looking at the parental abilities of the person seeking custody).

Mother did not call back until December 2010. Davis testified that because the

children were voluntarily placed with Aunt E., Mother could have requested the

children’s return, but she never did. Davis said that she believed that by letting

the children stay with Aunt E. after it was clear there was abuse or neglect,

Mother allowed the children to stay in dangerous conditions.

      Mother testified that while her children were in Louisiana, she sent them

money, pictures, toys, and Christmas presents. She said she wrote them three

times a week and called them on Sundays. When the children came into CPS’s


                                       21
care in February 2010, Mother did not go see them because she was hiding from

the police.

      Mother testified that she would be able to get insurance for the children

through her employer and that she would be able to apply for food stamps. See

id. (looking at the programs available to assist the person seeking custody).

Mother said she had looked into daycare and that her sister-in-law was willing to

provide backup daycare. Mother also testified that her sister-in-law was legally

blind and had her niece and aunt assist her with “[b]asically everything.” Davis

testified that Mother could be able to receive free child care and counseling for

her and her family.

      Mother testified that Davis told her that Kevin was going to be adopted and

that Ryan would be institutionalized and medicated because of his behavior

problems. See id. (looking at the agency’s plans for the child). However, Davis

testified that the children’s current foster home is dual-licensed and a possible

adoptive placement for the children. Davis testified that the current foster mother

is doing well with the children but that the children were still adjusting to the

home and being around other children.         R.C.’s mother (Ryan and Tonya’s

grandmother) called CPS asking to have the children placed with her. Mother

told CPS that was not an option because Mother believed that R.C.’s mother

“tried to set her up and accuse her of kidnapping the children before the children




                                        22
were actually taken to Louisiana.” R.C. and his fiancée also testified that they

were willing to take the children.5

      During trial, Mother got a townhome, signed up for family violence classes,

and made an appointment for a psychological evaluation.6 However, Mother had

four months prior to the beginning of trial to complete these tasks and she did not

do it. See Smith v. Tex. Dep’t of Protective & Regulatory Servs., 160 S.W.3d
673, 681 (Tex. App.—Austin 2005, no pet.) (“[I]n considering the best interest of

the child, evidence of a recent turn-around in behavior by the parent does not

totally offset evidence of a pattern of instability and harmful behavior in the

past.”). Mother testified at trial that she would need another “couple of months”

to be in a position to adequately provide for the children.

Analysis

      Davis testified that CPS believed it was in the children’s best interest to

terminate Mother’s parental rights. At trial, Mother did not appear to realize the

effects of her drug addiction on her children or express any remorse for putting

them through all the difficulties they had experienced in their short lives. See In

re J.L.B., 349 S.W.3d 836, 849 (Tex. App.—Texarkana 2011, no pet.) (noting

that the parents’ “poor judgment [and] the constancy of their drug use” weighed

      5
        R.C. is not Kevin’s father, and the State noted at trial that there was no
pleading on file in which R.C. requested custody of Kevin. R.C.’s fiancée
testified that their first home study did not meet CPS’s requirements for Kevin.
      6
      The trial began on April 25, 2011 but after the day’s testimony, it was
recessed until May 18, 2011, and then again until June 2, 2011.


                                         23
in favor of terminating their parental rights). While she insisted that she was

drug-free at the time of trial and that she regretted using drugs while she was

pregnant, she had relapsed in the past, had no sponsor, and was not working her

twelve-step program.    Further, “evidence of improved conduct, especially of

short-duration, does not conclusively negate the probative value of a long history

of drug use and irresponsible choices.” In re J.O.A., 283 S.W.3d 336, 346 (Tex.

2009). At trial, Mother claimed that her heavy cocaine intake “really didn’t affect

[her] ability” to care for her children. The trial court was free to believe that

Mother had not made sufficient progress in handling her drug addiction to

indicate that she would be able to stay clean.

      Mother had been jailed four times since her oldest child was born. See In

re   J.B.W., 99 S.W.3d 218,   229    (Tex.   App.—Fort    Worth   2003,    pet.

denied) (holding that incarceration is one factor courts can consider when

determining the best interest of a child in a termination case). She had been

convicted of criminal mischief, theft by check, and burglary of a habitation. See

R.R., 294 S.W.3d at 235 (considering evidence of a father’s past convictions

supportive of the trial court’s best interest finding). In between incarcerations,

Mother was capable of visiting her children in Louisiana, even retrieving Ryan

and Tonya, but she never did.7 Ryan told Mother of the abuse and neglect the

children were suffering at the hands of Aunt E., but Mother let them remain with

      7
      Mother testified that she thought she could not have possession of Ryan
and Tonya while her CPS case was still open.


                                        24
her. She could not take her children when they were returned to CPS because

she was evading the police. During trial, Mother testified that she would still not

be prepared to adequately provide for the children for another few months.

      Although Mother attended an anger management seminar, she expressed

no remorse for the violent fights in which she had participated in the past. See In

re Z.C., 280 S.W.3d 470, 476 (Tex. App.—Fort Worth 2009, pet. denied)

(explaining that a father’s “efforts to improve his ability to effectively parent on the

eve of trial [were] not enough to overcome a decade of poor parenting and

neglect”); In re S.M.L., 171 S.W.3d 472, 480 (Tex. App.—Houston [14th Dist.]

2005, no pet.) (stating that the father’s incarceration and pattern of criminal and

violent conduct made it likely that he would face incarceration again in the

future). When asked what she would have done differently in her life, she stated

only that she had learned that she should not let other people influence her

decision-making or control her behavior.

      Ryan had a number of psychological issues that required treatment, and

Tonya had acted out inappropriately, violently and sexually. Yet Mother denied

to the psychologist that any of her children had problems. Kevin, who had never

lived with Mother, had recently shown signs of attachment, but he still

disengaged with Mother by the end of her visitation. At the time of trial, the

children were in a foster home with foster parents who were addressing the

children’s issues. Davis testified that the foster home was a possible permanent

adoptive placement.


                                          25
       Based on the evidence presented at trial and considering the relevant

statutory and Holley factors, we hold that, in light of the entire record, the court

could have reasonably formed a firm conviction or belief that termination of

Mother’s parental rights was in the children’s best interest. We overrule Mother’s

fourth issue.

                                   Conclusion

       Having overruled Mother’s dispositive issues, we affirm the judgment of the

trial court.




                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: GARDNER, WALKER, and GABRIEL, JJ.

DELIVERED: July 19, 2012




                                        26